DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechers, US Pub. 2017/0024688, in view of Mohn et al, US Pub. 2014/0045147.
Wiechers disclose a method, distribution vehicle and system for autonomously delivering and/or collecting at least one shipment comprising: delivering and/or collecting at least one shipment 1 using at least one distribution vehicle 2; the distribution vehicle 2 is loaded with personal shipment 1 intended for different persons in a logistics center 3; the distribution vehicle 2 receives information relating to the locations at which the shipment 1 are intended to be delivered; the distribution vehicle 2 receives information relating to the locations at which shipment 1 need to be collected; the locations at which shipment 1 are intended to be delivered or collected may at least partially be customer vehicles 4; the information relating to the individual locations can all be transmitted to the distribution vehicle 2 in the logistics center 3; the distribution vehicle 2 is designed in such a manner that it could alternatively also be conventionally driven by a driver; the distribution vehicle 2 is informed of the approximate location of the customer vehicle 4 and the distribution vehicle 2 autonomously approaches it; when in the parking lot 6, the distribution vehicle 2 now deliberately searches for the customer vehicle 4 which is detected and identified by the distribution vehicle 2, for example using the motor vehicle license plate number or another special position-finding means 7; the distribution vehicle 2 then continues to approach the customer vehicle 4, to be precise in such a manner that the distance and the relative orientation between the customer vehicle 4 and the distribution vehicle 2 are within a predetermined scope; the distribution vehicle 2 can then cause opening of a closure unit 8 in the form of a door of the customer vehicle 4, through which the distribution vehicle 2 can place the shipment 1 into the customer vehicle 4; the distribution vehicle 2 then causes closing and locking of the closure unit 8 in the form of the door and leaves the customer vehicle 4, for example in the direction of a house, an apartment or a further customer vehicle 4; the same procedure is carried out there or a shipment is removed from the customer vehicle 4 after opening of the closure unit 8 and before closing of the closure unit 8 again; a transport unit in the form of a gripping arm which comprises a gripping section 22 for gripping the shipment 1 to insert/remove it into/from the vehicle; a control apparatus 14 of the customer vehicle 4 transmits a piece of status information 19 to the distribution vehicle 2 to conclude the process. (See Figs. 1-3; par. 0044-0046, 0049, and 0051-0053).
Although Wiechers discloses that the distribution vehicle can be driven by a driver or driverless, the distribution vehicle can identify the customer vehicle or the shipment storage, and the customer vehicle communicate with distribution vehicle, but Weichers fails to disclose specifically authenticating the driver and the distribution vehicle during delivering or collecting shipment items.
Mohn et al disclose vehicle driver evaluation techniques comprising: a network device of control center 104 having a wireless connection 120a; a portable wireless data transfer and display device 112a for work requests from the network device through the long-range wireless network; the portable wireless data transfer and display device may then present the work request on its display; a driver may enter an input on the user interface and the portable wireless data transfer and display device may accept the input from a driver responding to the work request on the user interface; the portable wireless data transfer and display device may also be configured to automatically forward the driver's response to the network device using the long-range wireless network; the driver may respond to a network device, for example, in order to inform the operator that he/she is able or unable to abide by the work request; the portable wireless data transfer and display device 112a retrieves a driver identification, which may optionally be stored in memory of portable wireless data transfer and display device 112a; the driver may be identified by portable wireless data transfer and display device 112a in another manner, including but not limited to driver input, e.g., password, and/or an electronic tag, such as an RF readable tag associated with the driver; association of the driver identification with the vehicle data by portable wireless data transfer and display device 112a prior to sending the vehicle data to control center 104 allows control center 104 to populate its database without needing to first associate the vehicle data with a driver; further, because the presence of portable wireless data transfer and display device 112a or a driver input is used to identify the drive, the association between the driver and the vehicle data may be more accurate than with a system in which control center 104 relies on driver assignments or other records to associate vehicle data with a driver. (See Figs. 1, 8, 9; par. 0140-0145).
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Wiechers to include means for authenticating the drivers and identifying the vehicles delivering/collecting shipments in order securely track the shipments. Such modification would allow the system of Weichers to automatically manage a fleet of delivering/collecting vehicles, where the system could track the shipments, the vehicles, and the drivers of the vehicles. Furthermore, the system would be more secured where the vehicle and/or the driver could be used to authenticate the transaction and to associate the vehicle with specific driver within a specific time period. With respect to some of the additional elements, such as challenge response (prompt for PIN or identification information), detecting the presence of workers, providing detecting signals, communicating with the closest customer vehicle/shipment storage. Additionally, with respect to authentication, Weichers teaches driverless delivery, in order to identify the customer vehicle, there must be an authentication process done between the two vehicle so that the customer vehicle could be opened to receive or remove the shipment items. Weichers as modified by Mohn et al is capable of performing these steps in the process of delivering and collecting shipments. Therefore, it would have been obvious.
Response to Arguments
 Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding mapping of the automated shipment, the examiner respectfully disagrees. The prior art (Wiechers US 2017/0024687) teaches a delivery vehicle 2 (Fig. 1A, par. 0052) for loading a storage device 4 (automated shipment device) with shipment items 1, wherein the automated shipment is stationary, the customer vehicle is parked, it is considered just as storage device containing shipping item. It is an automated shipment stationary device. The stationary vehicle meets the claims’ language as written. The applicant argues about customer vehicle 4, but item 4 is the storage unit for loading the shipment items 1. Regarding authenticating the user and/or the delivery vehicle, Mohn et al (US Pub. 2014/0045147), disclose driver evaluation techniques which includes identifying the driver and associating the driver identifier and the vehicle data. Wiechers as modified by Mohn et al renders the claims obvious. See the rejection above. With respect to the type of communication (1e. wireless communication), Wiechers discloses using wires communication for communicating identification information between the user 8 and/or the vehicle 5 in order to collect the shipment items 1. With respect to authentication, Weichers teaches driverless delivery, in order to identify the customer vehicle, there must be an authentication process done between the two vehicles so that the customer vehicle could be opened to receive or remove the shipment items. The applicant’s argument is not persuasive. Refer to the rejection above.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on
combinations of references. See Jn re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re
Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Examiner, Art Unit 2876